 
Exhibit 10.1
DRILLING CONTRACT
 
Made this 24th day of June, 2008
 
 

Between
Silver Reserve Corp. a Delaware corporation
1135 Terminal Way, Suite 207 B
Reno Nevada 89502
Phone   775-322-4448
Fax       775-322-4458
(herein called “Silver Reserve”)
    And Christiansen Drilling, Inc. a Nevada corporation
557 Ely Avenue
Ely Nevada 89301
Phone   775-289-4525
Fax       775-289-6053
(herein called “Christiansen”)

 
Whereas Christiansen provides drilling services to the exploration and mining
industry; and


Whereas Silver Reserve wishes to employ the services of Christiansen to carry
out a substantial amount of drilling on it projects in Nevada;


Now Therefore based on the terms and conditions set out herein the parties
hereto agree as follows;


Christiansen will provide its drilling services as directed by Silver Reserve on
the following terms and conditions;
 

1.
Reverse Circulation (RC) Drilling will be conducted @ an hourly rate of $500.00
per hr. with a 3-man crew. Sampling will be taken as directed by the on-site
Geologist.




2.
Equipment Mobilization & Demobilization.




 a.
 SD-40 Reverse Circulation Rig @ $150.00 per hr.




b.
 Water & support trucks mobilization, demobilization & rental will be charged at
a rate of $150.00 per hour while in use only.




3.
Grading & site preparation by a Caterpillar D7-G Tractor will be charged at the
rate of $150.00 per hour.

 

--------------------------------------------------------------------------------


 

a.
 Caterpillar tractor transportation to the project site & return will be charged
at a rate of $150.00 per hour, which will include a “pilot” car.




4.
Drilling materials such as cement, casing, bits, wiper rubbers, drilling
liquids, and sealers will be billed to the Operator at Christiansen Drilling,
Inc. Invoice cost plus 10%.




5.
Hole Plugging(s) per Nevada State Regulation: Setting casing & cementing, if
required, will be charged at a rate of $350.00 per hour plus materials.




6.
Drilling crew, cat operator, & on-site supervisors, travel time to & from the
project site will be charged @ the rate of .75 cents per mile/per man.




7.
Per Diem for drilling crew, cat operator, & on-site supervisors will be charged
at the rate of $40.00 per day/per man plus motel accommodations.




8.
Operator agrees to reimburse Contractor at 50% of cost for drill steel, hammer &
interchange in the event that they are damaged or cannot be recovered during the
drilling operations. Operator agrees to reimburse Contractor at invoice cost
less 15% if Operator requires Contractor to continue drilling should hole
conditions jeopardize loss of drilling tools. The daily “Drill Log” must be
signed by the Operator’s Representative.




9.
Drill Rig standby with crew at the request of Operator will be charged at the
rate of $250.00 per hour based on an 8-hour day.

 

10.
Drilling operations will operate at least 8 hours per-day (10 days on & 4-days
off) or a schedule that is agreeable to both parties.

 
Christiansen will invoice not more than twice monthly on the 1st and 15th of
each month and payments will be made on the 15th of a month for invoices
received on the 1st of a month and on the 1st of the following month for
invoices received on the 15th of the preceding month.


Silver Reserve agrees to provide a $50,000.00 advance payment against work to be
carried out which shall be credited against the final invoice or invoices of the
drill program or programs. Said advance payment shall be made on execution of
the Drilling Contract.


All drilling and other work carried out by Christiansen shall be done in a
workman like manner in compliance with regulation governing drilling or other
work in the State of Nevada.


Christiansen shall maintain liability and workman compensation coverage in the
amounts set out in the certificate delivered to Silver Reserve at all times
while working for Silver Reserve and undertakes to notify or cause its insurance
company to notify Silver Reserve of any interruption or cancellation of the
insurance coverage as presented.
 
2

--------------------------------------------------------------------------------


 
During the term of this Contract, and thereafter, Christiansen shall not,
without the prior written consent of Silver Reserve, disclose to anyone any
Confidential Information. "Confidential Information" for the purposes of this
Contract shall include proprietary and confidential information such as, but not
limited to, drilling results, assay reporting, tonnage calculations or
production plans. Confidential Information shall not include any information
that:


A.    is disclosed by Silver Reserve without restriction;


B.    becomes publicly available through no act of Christiansen


C.    is rightfully received by Christiansen from a third party.
 
This Contract constitutes the final understanding and agreement between the
parties with respect to the subject matter hereof and supersedes all prior
negotiations, understandings and agreements between the parties, whether written
or oral. This Contract may be amended, supplemented or changed only by an
agreement in writing signed by both of the parties.


This Agreement may be executed in multiple counterparts, each of which shall
be deemed an original, and all of which together shall constitute one and the
same instrument. Execution and delivery of this Agreement by exchange of
facsimile copies bearing facsimile signature of a party shall constitute a valid
and binding execution and delivery of this Agreement by such party. Such
facsimile copies shall constitute enforceable original documents.
 
IN WITNESS WHEREOF the parties have executed this Agreement effective as of the
date first written above.
 
 

Silver Reserve Corp. Christiansen Drilling, Inc.        
By_______________________ By                                                   
   
                                           
                                         
Title
Title

 


3

--------------------------------------------------------------------------------


     
 